Exhibit 10.1b
 
AMENDMETN #2 TO CONTRACT NO. 0653 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
PEACH STATE HEALTH PLAN


This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and Peach State Health
Plan (hereinafter referred to as “Contractor”) and is made effective this 28th
day of January, 2008 (hereinafter referred to as the “Effective Date”).  Other
than the changes, modifications and additions specifically articulated in this
Amendment #2 to Contract # 0653, RFP#41900-001-0000000027, the original Contract
shall remain in effect and binding on and against DCH and Contractor.  Unless
expressly modified or added in this Amendment #2 as if completely restated
herein.


WHEREAS, DCH and Contractor executed a contract for the provision of services to
Georgia Healthy Families; and,


WHEREAS, pursuant to Section 4.8.17.1, Network Changes, DCH and Contractor have
agreed that Contractor shall notify DCH within seven (7) Business Days of any
significant changes to the Provider network or, if applicable, to any
Subcontractor’s Provider Network; and,


WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by adding additional funding as
set forth below.


NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:


    I.  
To delete the current Attachment H, Capitation Payment, in its entirety and
replace with the new Attachment H, Capitation Payment, contained at Exhibit 1 to
this Amendment.



    II.  
To amend the Contract by adding Section 4.8.17.6, which reads as follows:



4.8.17.6
If the Contractor fails to comply with the provisions of Section 4.8.17.1, the
per member per month capitation rate, used by DCH to compensate the Contractor,
will be reduced by 3.1% for the remaining term of the Contract, including any
renewals.



    III.  
To amend the Contract by adding Section 4.8.17.7, which reads as follows:



4.8.17.7
DCH and Contractor acknowledge that any failure by Contractor to comply with the
terms of Section 4.8.17.1 would constitute a material failure to implement the
terms of the Contract and RFP.  If liquidated damages are assessed against the
Contractor due to its failure to comply with Section 4.8.17.1, the damages will
be assessed in accordance with Section 23.2.1 (Category 1).



    IV.  
DCH and Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.



    V.  
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns.  Whenever the provisions
of this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.

 
    VI.  
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.



    VII.  
This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.



    VIII.  
This Amendment shall be construed in accordance with the laws of the State of
Georgia.





    IX.  
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.



- SIGNATURES ON THE FOLLOWING PAGE -
 

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.



GEORGIA DEPARTMENT OF COMMUNITY HEALTH







 /s/ Dr. Rhonda M. Medows, M.D.    1/28/08
Dr. Rhonda M. Medows, M.D.
Commissioner
 
Date





PEACH STATE HELATH PLAN




BY:
 Michael Cadger    Nov. 16, 2007  
* SIGNATURE
 
Date
         
Michael Cadger
   








         
AFFIX CORPORATE SEAL HERE
(Corporations without a seal, attach a Certificate of Corporate Resolution)





ATTEST:
 /s/ Dawn Rock      
** SIGNATURE
             
VP, Compliance & Regulatory Affairs
   

 
_____________________________________________________________________________
* Must be President, Vice President, CEO or Other Authorized Officer
** Must be Corporate Secretary
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL – NOT FOR CIRCULATION
ATTACHMENT H


Attachment H is a table displaying the contracted rates by rate cell for each
contracted region.  These rates will be the basis for calculating capitation
payments in each contracted Region.


(The table is displayed on the following page.)
 

--------------------------------------------------------------------------------




Georgia Department of Community Health
Fiscal Year 2008 CMO Rates



     
PeachState
PeachState
   
QA Fee:
6.00%
5.50%
Region
Aid Category
Age/Gender Group
July - Dec 2007
Jan - Jun 2008
Atlanta
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
             1,686.95
           1,678.99
 
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
                175.88
               175.05
 
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
                119.24
               118.68
 
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
                107.85
               107.34
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
                172.10
               171.28
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
                126.45
               125.85
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
                249.62
               248.45
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
                252.83
               251.63
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
                438.16
               436.10
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
                471.36
               469.14
 
PeachCare
0 - 2 Months, Male and Female
                179.39
               178.55
 
PeachCare
3 - 11 Months, Male and Female
                179.39
               178.55
 
PeachCare
1 - 5 Years, Male and Female
                104.48
               103.98
 
PeachCare
6 - 13 Years, Male and Female
                108.68
               108.17
 
PeachCare
14 - 20 Years, Female
                127.11
               126.51
 
PeachCare
14 - 20 Years, Male
                119.01
               118.45
 
Breast and Cervical Cancer
All Ages
             1,264.81
           1,258.84
 
Maternity Delivery/Kick Payment
             6,777.77
           6,745.80
Central
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
             1,761.72
           1,753.41
 
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
                215.31
               214.29
 
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
                127.66
               127.06
 
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
                115.61
               115.07
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
                168.58
               167.78
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
                121.55
               120.97
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
                274.58
               273.29
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
                310.79
               309.33
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
                498.45
               496.10
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
                604.05
               601.21
 
PeachCare
0 - 2 Months, Male and Female
                183.03
               182.16
 
PeachCare
3 - 11 Months, Male and Female
                183.03
               182.16
 
PeachCare
1 - 5 Years, Male and Female
                120.36
               119.79
 
PeachCare
6 - 13 Years, Male and Female
                119.69
               119.13
 
PeachCare
14 - 20 Years, Female
                148.84
               148.14
 
PeachCare
14 - 20 Years, Male
                124.72
               124.14
 
Breast and Cervical Cancer
All Ages
             1,161.84
           1,156.36
 
Maternity Delivery/Kick Payment
             6,631.61
           6,600.33
East
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
                         -
                        -
 
PeachCare
0 - 2 Months, Male and Female
                         -
                        -
 
PeachCare
3 - 11 Months, Male and Female
                         -
                        -
 
PeachCare
1 - 5 Years, Male and Female
                         -
                        -
 
PeachCare
6 - 13 Years, Male and Female
                         -
                        -
 
PeachCare
14 - 20 Years, Female
                         -
                        -
 
PeachCare
14 - 20 Years, Male
                         -
                        -
 
Breast and Cervical Cancer
All Ages
                         -
                        -
 
Maternity Delivery/Kick Payment
                         -
                        -
North
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
                         -
                        -
 
PeachCare
0 - 2 Months, Male and Female
                         -
                        -
 
PeachCare
3 - 11 Months, Male and Female
                         -
                        -
 
PeachCare
1 - 5 Years, Male and Female
                         -
                        -
 
PeachCare
6 - 13 Years, Male and Female
                         -
                        -
 
PeachCare
14 - 20 Years, Female
                         -
                        -
 
PeachCare
14 - 20 Years, Male
                         -
                        -
 
Breast and Cervical Cancer
All Ages
                         -
                        -
 
Maternity Delivery/Kick Payment
                         -
                        -
Southeast
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
                         -
                        -
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
                         -
                        -
 
PeachCare
0 - 2 Months, Male and Female
                         -
                        -
 
PeachCare
3 - 11 Months, Male and Female
                         -
                        -
 
PeachCare
1 - 5 Years, Male and Female
                         -
                        -
 
PeachCare
6 - 13 Years, Male and Female
                         -
                        -
 
PeachCare
14 - 20 Years, Female
                         -
                        -
 
PeachCare
14 - 20 Years, Male
                         -
                        -
 
Breast and Cervical Cancer
All Ages
                         -
                        -
 
Maternity Delivery/Kick Payment
                         -
                        -
Southwest
Medicaid (LIM/Refugee/RSM)
0 - 2 Months, Male and Female
             1,766.20
           1,757.87
 
Medicaid (LIM/Refugee/RSM)
3 - 11 Months, Male and Female
                242.09
               240.95
 
Medicaid (LIM/Refugee/RSM)
1 - 5 Years, Male and Female
                145.16
               144.48
 
Medicaid (LIM/Refugee/RSM)
6 - 13 Years, Male and Female
                119.44
               118.88
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Female
                187.18
               186.30
 
Medicaid (LIM/Refugee/RSM)
14 - 20 Years, Male
                121.48
               120.90
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Female
                287.41
               286.05
 
Medicaid (LIM/Refugee/RSM)
21 - 44 Years, Male
                287.79
               286.44
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Female
                500.44
               498.08
 
Medicaid (LIM/Refugee/RSM)
45+ Years, Male
                594.62
               591.81
 
PeachCare
0 - 2 Months, Male and Female
                183.74
               182.87
 
PeachCare
3 - 11 Months, Male and Female
                191.63
               190.73
 
PeachCare
1 - 5 Years, Male and Female
                129.04
               128.43
 
PeachCare
6 - 13 Years, Male and Female
                127.79
               127.19
 
PeachCare
14 - 20 Years, Female
                144.83
               144.15
 
PeachCare
14 - 20 Years, Male
                127.16
               126.56
 
Breast and Cervical Cancer
All Ages
             1,167.98
           1,162.47
 
Maternity Delivery/Kick Payment
             6,679.51
           6,648.01


